TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-22-00387-CV




                                In re ETC Texas Pipeline, LTD.




                    ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                                             ORDER


PER CURIAM

               Relator ETC Texas Pipeline, LTD. has filed a petition for writ of mandamus and

an emergency motion to stay the trial court’s abatement order. See Tex. R. App. P. 52.1,

52.10(a). We partially grant the motion and temporarily stay the portions of the trial court’s

June 22, 2022 abatement order that authorized discovery during the abatement pending further

order of this Court. See id. 52.10(b).

               It is ordered on July 8, 2022.



Before Chief Justice Byrne, Justices Triana and Smith